Exhibit 10.17
AMENDMENT TO THE
MUELLER INDUSTRIES, INC.
2009 STOCK INCENTIVE PLAN
 
July 11, 2011
 
WHEREAS, Mueller Industries, Inc. (the “Company”) maintains the Mueller
Industries, Inc. 2009 Stock Incentive Plan (the “Plan”); and
 
WHEREAS, pursuant to Section 15(a) of the Plan, the board of directors of the
Company (the “Board”) may amend the Plan at any time; and
 
WHEREAS, the Board has determined it to be in the best interests of the Company
to amend the Plan.
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 

 
1.
Section 2(p) thereof shall be amended and restated in its entirety as follows:
 
   
“(p)           “Fair Market Value” means, as of any date when the Stock is
listed on one or more national securities exchanges, the mean between the
highest and lowest sale prices of the Stock reported on the principal national
securities exchange on which such Stock is listed and traded on the date of
determination, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported.  If the Stock is not listed on
an exchange, or representative quotes are not otherwise available, the Fair
Market Value shall mean the amount determined by the Board in good faith, and in
a manner consistent with Section 409A of the Code, to be the fair market value
per share of Stock.”   
 
 
2.
Governing Law.  This Amendment shall be construed and governed by the laws of
the State of Delaware, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.
 
 
3.
Full Force and Effect of the Plan.  Except as specifically amended herein, all
other provisions of the Plan shall remain in full force and effect in accordance
with its terms.   
 



 

 
Mueller Industries, Inc.
 
Board of Directors
 
July 11, 2011



 